Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a method for producing a beverage which includes the steps of: 
providing access to a cartridge containing a beverage ingredient for a system; 
locating the cartridge to engage a cartridge adaptor system or providing a beverage dispensing system, 
wherein a cartridge holster receives a portion of the cartridge and a nozzle adaptor with a nozzle coupling portion is configured to releasably couple to a beverage dispenser nozzle; 
and a cartridge coupling portion is configured to releasably couple to the cartridge; 
releasing the beverage ingredient from the cartridge;
flowing a fluid to allow the fluid to mix with the beverage ingredient and produce a finished beverage with a first fluid regulator which is controlled to push the fluid through the nozzle and cartridge and thereby mix the beverage ingredient and fluid as claimed 
and wherein the method additionally includes a second fluid regulator which is automatically shut off when the cartridge holster is coupled to the nozzle adaptor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Novak, Green, Gordon’256, Gordon’255, Burrows and Lo Faro teach related methods for producing beverages that include a cartridge and include a regulator that pressurizes or pushes a fluid through the cartridge but do not disclose a second fluid regulator which is automatically shut off when the cartridge holster is coupled to the nozzle adaptor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754